Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (n)(2) AMENDED AND RESTATED Schedule A Effective November 13, 2006 AMENDED AND RESTATED MULTIPLE CLASS PLAN FOR EATON VANCE FUNDS February 9, 2004 Eaton Vance Growth Trust Eaton Vance Atlanta Capital Bond Fund Eaton Vance Global Growth Fund Eaton Vance Atlanta Capital Large-Cap Growth Fund Eaton Vance Greater China Growth Fund Eaton Vance Atlanta Capital Small-Cap Fund Eaton Vance Growth Fund Eaton Vance Asian Small Companies Fund Eaton Vance Worldwide Health Sciences Fund Eaton Vance Investment Trust Eaton Vance California Limited Maturity Municipals Fund Eaton Vance New Jersey Limited Maturity Municipals Fund Eaton Vance Florida Limited Maturity Municipals Fund Eaton Vance New York Limited Maturity Municipals Fund Eaton Vance Massachusetts Limited Maturity Municipals Fund Eaton Vance Ohio Limited Maturity Municipals Fund Eaton Vance National Limited Maturity Municipals Fund Eaton Vance Pennsylvania Limited Maturity Municipals Fund Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund Eaton Vance Mississippi Municipals Fund Eaton Vance Arizona Municipals Fund Eaton Vance Missouri Municipals Fund Eaton Vance Arkansas Municipals Fund Eaton Vance National Municipals Fund Eaton Vance California Municipals Fund Eaton Vance New Jersey Municipals Fund Eaton Vance Colorado Municipals Fund Eaton Vance New York Municipals Fund Eaton Vance Connecticut Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Florida Municipals Fund Eaton Vance Ohio Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Oregon Municipals Fund Eaton Vance Kentucky Municipals Fund Eaton Vance Pennsylvania Municipals Fund Eaton Vance Louisiana Municipals Fund Eaton Vance Rhode Island Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Massachusetts Municipals Fund Eaton Vance Tennessee Municipals Fund Eaton Vance Michigan Municipals Fund Eaton Vance Virginia Municipals Fund Eaton Vance Minnesota Municipals Fund Eaton Vance West Virginia Municipals Fund Eaton Vance Municipals Trust II Eaton Vance Florida Insured Municipals Fund Eaton Vance High Yield Municipals Fund Eaton Vance Hawaii Municipals Fund Eaton Vance Kansas Municipals Fund A-1 Eaton Vance Mutual Funds Trust Eaton Vance Diversified Income Fund Eaton Vance Tax-Managed Dividend Income Fund Eaton Vance Dividend Income Fund Eaton Vance Tax-Managed Equity Asset Allocation Fund Eaton Vance Equity Research Fund Eaton Vance Tax-Managed Growth Fund 1.1 Eaton Vance Floating-Rate Fund Eaton Vance Tax-Managed Growth Fund 1.2 Eaton Vance Floating-Rate High Income Fund Eaton Vance Tax-Managed International Growth Fund Eaton Vance Government Obligations Fund Eaton Vance Tax-Managed Mid-Cap Core Fund Eaton Vance High Income Fund Eaton Vance Tax-Managed Multi-Cap Opportunity Fund Eaton Vance International Equity Fund Eaton Vance Tax-Managed Small-Cap Growth Fund 1.1 Eaton Vance Low Duration Fund Eaton Vance Tax-Managed Small-Cap Growth Fund 1.2 Eaton Vance AMT-Free Municipal Bond Fund Eaton Vance Tax-Managed Small-Cap Value Fund Eaton Vance Strategic Income Fund Eaton Vance Tax-Managed Value Fund Eaton Vance Structured Emerging Markets Fund Eaton Vance Series Trust II Eaton Vance Income Fund of Boston Eaton Vance Tax-Managed Emerging Markets Fund Eaton Vance Special Investment Trust Eaton Vance Balanced Fund Eaton Vance Large-Cap Value Fund Eaton Vance Capital & Income Strategies Fund Eaton Vance Real Estate Fund Eaton Vance Emerging Markets Fund Eaton Vance Small-Cap Growth Fund Eaton Vance Equity Asset Allocation Fund Eaton Vance Small-Cap Value Fund Eaton Vance Greater India Fund Eaton Vance Special Equities Fund Eaton Vance Investment Grade Income Fund Eaton Vance Utilities Fund Eaton Vance Large-Cap Core Fund A-2
